Citation Nr: 1012697	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-30 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for 
degenerative disease of the right hip, status post surgical 
fixation of pelvic fracture.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to 
November 1991, from December 2001 to September 2002, and 
from August 2005 to November 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in November 2007, a statement of 
the case was issued in September 2008, and a substantive 
appeal was received in October 2008.  The Veteran requested 
a Board hearing, however, he withdrew that request in 
October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran stated in the October 2008 
substantive appeal that his hip disability may have 
increased in severity since the last VA examination nearly 3 
years ago.  In view of the Veteran's statement and the time 
that has passed since the most recent VA examination, the 
Board believes it reasonable to afford the Veteran an 
opportunity to report for another VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the severity of any current 
right hip disability.  It is imperative 
that the claims file be made available 
to the examiner for review in connection 
with the examination.  All examination 
findings should be reported to allow for 
application of VA rating criteria.  

2.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claim of increased rating for 
degenerative disease of the right hip, 
status post surgical fixation of pelvic 
fracture.  The Veteran should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


